In re Peters, James E.; —Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Washington, 22nd Judicial District Court, Div. “B”, Court of Appeal, First Circuit, No. KW88 0838.
Denied in part. That portion of relator’s application which request a preliminary hearing is denied; The hearing was held in May, 1988, That portion of relator’s application which request that the district court be ordered to act on relator’s “appeal bond” motion is transferred to the Court of Appeal, First Circuit, for consideration and action.